Hutcheson, Justice.
“A writing purporting to be a certificate approving tbe recitals in a bill of exceptions, but fatally defective by reason of the fact that the judge does not unqualifiedly certify that the recitals of fact contained in the bill of exceptions' are true, is absolutely void, and, in legal potency and effect in the creation of a writ of error, amounts to no more than a refusal by the judge to affix his name to the certificate which constitutes a writ of error.” Barker v. Peoples Loan & Savings Co., 178 Ga. 464 (173 S. E. 704) ; Eady v. Magnolia Cemetery Co., 175 Ga. 787 (166 S. E. 436), and cit.; Cady v. Cady, 161 Ga. 556 (131 S. E. 282), and cit. In the light of the foregoing cases, the writ of error in the instant case is defective, and therefore, on motion, it is dismissed. The second certificate to the writ of error was not made until after the expiration of the time in which the plaintiffs in error could except. See Cartledge v. Ashford, 148 Ga. 589 (97 S. E. 521).

Writ of error dismissed.


All the Justices concur, except Bell, J., absent beocmse of illness.

P. M. Mosley and William B. Kent & Son, for plaintiffs.
Travis & Travis, Dallam B. Jaclcson and Will Stallings, for defendant.